DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.

This action is responsive to claims filed 01/06/2021 and Applicant’s request for reconsideration of application 14/046499 filed 01/06/2021.
As such, claims 1-7, 9-16, and 18-23 have been examined with this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 11, and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Applicant introduces new matter to claims 2, 11, and 13. Applicant amended claims 2, 11, and 13 recite the limit (or an equivalent) "transmit the instruction to place the higher bid on the listing to the marketplace environment via the secure, first channel based at least in part on the parsing”. There is no support for transmitting data based on the parsing. As such, the amended claims 2, 11, and 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-7, 9-16, and 18-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of watching an auction listing and bidding based on notification of various events in the auction without significantly more. 
Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. Alice Corporation Pty. Ltd. v.CLS Bank International, et al., 573 U.S. _ (2014) as provided by the interim guidelines FR 12/16/2014 Vol. 79 No. 241.
Analysis
Step 1, the claimed invention must be to one of the four statutory categories. 35 U.S.C. 101  defines the four categories of invention that Congress deemed to be the appropriate subject matter of a patent: processes, machines, manufactures and compositions of matter. In this case independent claims 2 and all claims which depend from it are directed toward a system, independent claim 11 and all claims which depend from it are directed toward a method, and independent claim 13 and all claims which depend from it are directed toward a machine-readable medium storing instruction to perform functions/steps. As such, all claims fall within one of the four categories of invention deemed to be the appropriate subject matter.

Step 2A Prong 1, Under Step 2 A, Prong 1 of the 2019 Revised § 101 Guidance, it is determined whether the claims are directed to a judicial exception such as a law of nature, a natural phenomenon, or an abstract idea (See Alice, 134 S. Ct. at 2355) by identify the specific limitation(s) in the claim that recites abstract idea(s); and then determine whether the identified limitation(s) falls within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. 
Specifically, claim 2 comprises inter alia the functions or steps of “communicate with a marketplace environment and communicate with a client;

receive, from the client and in response to the event instruction instant message, a text message associated with the listing;
parse the text message to identify an instruction to place a higher bid on the listing; and transmit the instruction to place the higher bid on the listing to the marketplace environment via the secure, first channel based at least in part on the parsing”. 
Claim 11 comprises inter alia the functions or steps of “communicating with a marketplace environment and communicating with a client;
transmitting, to the client, an event instruction instant message in response to detecting an outbid event on a listing watched by a user based at least in part on an instruction placed on the listing by the user;
receiving, from the client and in response to the event instruction instant message, a text message associated with the listing;
parsing the text message to identify an instruction to place a higher bid on the listing; and transmitting the instruction to place the higher bid on the listing to the marketplace environment via the secure, first channel based at least in part on the parsing”.
Claim 13 comprises inter alia the functions or steps of “communicating with a marketplace environment and communicating with a client;

receiving, from the client and in response to the event instruction instant message, a text message associated with the listing;
parsing the text message to identify an instruction to place a higher bid on the listing; and transmitting the instruction to place the higher bid on the listing to the marketplace environment via the secure, first channel based at least in part on the parsing”.
The cited limitations as drafted are systems and methods that, under their broadest reasonable interpretation, covers performance of a method of organizing human activity, but for the recitation of the generic computer components. Further, none of the limitations recite technological implementations details for any of the steps but, instead, only recite broad functional language being performed by the generic use of at least one processor. Analyzing records associated with each insurance claim to determine an impact that resulted from non-compliance (e.g., the opportunity cost that was lost due to the use of non-preferred service providers) is a fundamental economic practice long prevalent in commerce systems. If a claim limitation, under its broadest reasonable interpretation, covers a fundamental economic principle or practice but for the general linking to a technological environment, then it falls within the organizing human activity grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2, Next, it is determined whether the claim is directed to the abstract concept itself or whether it is instead directed to some technological implementation or application of, or improvement to, this concept, i.e., integrated into a practical application. See, e.g., Alice, 573 U.S. at 223, discussing Diamond v. Diehr, 450 U.S. 175 (1981). The mere introduction of a computer or generic computer technology into the claims need not alter the analysis. See Alice, 573 U.S. at 223—24. “[T]he relevant question is whether the claims here do more than simply instruct the practitioner to implement the abstract idea on a generic computer.” Alice, 573 U.S. at 225. 
In the present case, the judicial exception is not integrated into a practical application. The claim limitations are not indicative of integration into a practical application by claiming an improvement to the functioning of the computer or to any other technology or technical field. Further, the claim limitations are not indicative of integration into a practical application by applying or using the judicial exception in some other meaningful way. In particular the claim limits of receiving, storing, transmitting, parsing data are claimed and described at a high level of generality and are functions any general purpose computer performs such that it amount no more than mere instruction to apply the exception to a particular technological environment. Further, none of the limitations recite technological implementations details for any of the steps but, instead, only recite broad functional language being performed by the generic use of at least one processor. The claim limits also recite the use of a processor, memory, and a 

Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when  considered both individually and as an ordered combination do not amount to significantly more that the abstract idea(s). As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the abstract idea(s) amounts to no more than mere instructions to apply the exaction using a generic computer component. Mere instruction to apply an exertion using a generic computer component cannot provide an inventive concept. These generic computer components are claimed at a high level of generality to perform their basic functions which amount to no more than generally linking the use of the judicial exception to the particular technological environment of field of use (Specification [0032-0036]) and further see insignificant extra-solution activity MPEP § 2106.05 I. A. iii,  2106.05(b), 2106.05(b) III,  2106.05(g). Thus, the claims are not patent eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7, 9-16, and 18-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Usher (PGPub Document No. 20010044771) in view of Keen (PGPub Document No. 20060026091).
As per claim 2, Usher teaches a system comprising: 
including: a processor; a memory in electronic communication with the processor ([0074]); the processor and memory configured to:
communicate with a marketplace environment via a first communication channel and communicate with a client machine via a second communication channel, the first and second communication channels using a real-time communication protocol, at least the first communication channel being a secure channel (Fig. 1a- 1b, electronic commerce system 125; internet and application server 115 [0059-0061] HTTPs, links, protocols suitable for supporting communications between devices... wherein HTTP is a unsecure channel, HTTPs is a secure channel, links are various channels [0065] one or more processes for providing real-time auctions...[0085].. using a real-time ... streaming approach);
transmit, to the client machine over the second channel, an event instruction instant message in response to detecting an outbid event on a listing watched by a user based at least in part on an instruction placed on the listing by the user (Fig.4-5 [0059-0061] HTTP, HTTPs, links, protocols suitable for supporting communications between devices... wherein HTTP is a unsecure channel, HTTPs is a secure channel, links are various channels [0070] may dial or page a user... to notify the user of a pending auction, notify the user that the user’s completed proxy bid has been beaten by another bid, to connect users to confirm a sway or for any other suitable purpose... wherein a page is a text message.. [0083--0090] alert-style system...instant pop-up message ... confirm swaps);
receive, from the client machine and in response to the event instruction instant message, a text message associated with the listing (Fig.4-5; [0070] paging/dialing system... may dial or page a user... to notify the user of a pending auction, notify the user that the user’s completed proxy bid has been beaten by another bid, to connect users to confirm a sway or for any other suitable purpose... wherein a page is a text message.. [0073] Electronic commerce system 125 [0088-0089] electronic proxy bid...); and
transmit the instruction to place the higher bid on the listing to the marketplace environment via the secure, first channel based at least in part on the parsing (Fig.4-5 [0059-0061] HTTP, HTTPs, links, protocols suitable for supporting communications between devices...for security purposes... HTTPs, SSL, SMIME... wherein HTTP is a unsecure channel, ... HTTPs, SSL, SMIME are secure channels/protocols and choosing a secure channel is an obvious user de, links are various channels [0070] paging/dialing system...notify user...proxy bid has been beaten by another bid...orally confirm a swap.... Note that the phrase “to place the higher bid on the listing to the marketplace environment” is a statement of intended use and not a positive recitation of functional or structural .

Usher further discloses an instruction to place a higher bid on the listing (Fig.4-5; [0070] paging/dialing system... may dial or page a user... to notify the user of a pending auction, notify the user that the user’s completed proxy bid has been beaten by another bid, to connect users to confirm a sway or for any other suitable purpose... wherein a page is a text message.. [0073] Electronic commerce system 125 [0088-0089] electronic proxy bid...)

Usher does not explicitly teach the remaining claim limits.

Keen teaches an instant messaging (IM) server ([Figure 5, element 18 “IM Server” or “Trader Server”]); parse, via a text parser of the IM server, the text message to identify an instruction to place a higher bid on the listing (Fig 2. Communications network, Instant message; Fig. 2A, Business logic; Fig. 2B IM Trader server, Business logic; Fig. 3, 110 parse the IM to identify trade parameters; See also Fig. 4, 124 Parse the communication [0034] whether the IM communication includes ... trading instructions... e.g. “buy,” “sell” “ limit”, “edit” ... “algo” initiate an algorithm based trade... [0054-0057] Fig. 5 outbound processor, parses the verification communication, [0074] inbound processor parses the message.. .[0078] message... maybe parsed., to identify related parameters.. Claim 5... [0089-0091] IM ... bot... buddy...)
Note that the phrase “to identify an instruction to place a higher bid on the listing” is a statement of intended use and not a positive recitation of functional or structural claim element. Further, the content of the message “an instruction to place a higher bid on the listing” is non-functional descriptive matter”.)

As such one ordinary skill in the art at the time of the invention would find it obvious to combine the text parser feature of Keen with the invention in Usher. One would be motivated to do so in order to increase efficiency of trades. ( Keen, [0010]) Additionally, it should be noted that the rearrangement of parts is obvious as the functionality of the invention is the same; See 2144.04 Rearrangement of Parts.

Furthermore, the Supreme Court has supported in KSR International Co. Teleflex Inc. (KSR), 550US    82 USPQ2d 1385 (2007), that merely applying a

known technique to a known method, yield predictable results, render the claimed invention obvious over such combination. In the instant case, Usher discloses a method and system of electronic trading including a proxy bid. Keen is merely another method and system of processing electronic trades which includes a text parsing feature including parsing a text to identify key words to 

As per claim 3, 
Usher does not explicitly teach the remaining claim limits.

Keen teaches the system of claim 2, wherein an action message is communicated automatically to the marketplace environment in response to parsing the text message ([0036 -0041] Outbound Communication... verification..[0044-0051] order communication is transmitted).

As per claim 4, 
Usher teaches the system of claim 3, wherein the text message is a re-bid instant message that includes the higher bid placed on the listing in the marketplace environment (Fig.4-5; [0070] paging/dialing system... may dial or page a user... to notify the user of a pending auction, notify the user that the user’s completed proxy bid has been beaten by another bid, to connect users to confirm a sway or for any other suitable purpose... wherein a page is a text message.. [0073] Electronic commerce system 125 [0088-0089] electronic proxy bid... is a rebid... wherein the notification of a proxy bid which has been beaten by another bid via a page reads on the text message is a re-bid instant message that includes the higher bid placed on the listing.The content of the message “that includes the higher bid placed on the listing in the marketplace environment” and the phrase “re-bid instant” when describing the message is non-functional descriptive matter”.).

As per claim 5, 
Usher teaches the system of claim 2, wherein the marketplace environment further includes a commerce server to communicate with the IM server (Fig. la- 1b, electronic commerce system 125; internet and application server 115[0059-0061] protocol; [0072] application server).

As per claim 6, 
Usher teaches the system of claim 5, wherein the commerce server includes a notification engine module to generate an event notification and to communicate the event notification to the IM server (Fig. la- 1b, electronic commerce system 125; internet and application server 115[0059-0061] protocol; [0073] electronic commerce server, paging/dialing system, links).

As per claim 7, 
Usher teaches the system of claim 5, wherein the commerce server includes an Application Program Interface (API) server module to receive an acquisition event from the IM server (Fig. la- 1b, electronic commerce system 125; internet and application server 115[0059-0061] HTTP ... wherein HTTP is a web-based API).

As per claim 9, 
Usher does not explicitly teach the remaining claim limits.

Keen teaches the system of claim 2, wherein the IM server further includes a bid logic module to receive the parsed text message and to retrieve instruction information from the parsed text message, the instruction information including at least one of a type, a value, a name, and a listing from the parsed text message (Fig 2. Communications network, Instant message; Fig. 2A, Business logic; Fig. 2B IM Trader server, Business logic; Fig. 3, parse the IM to identify trade parameters [0036-0046] parsing,... identify trade parameters... shares-event value... buy-event type, quantity-event value, ticker-listing, order type-transaction event....IM Server Field. The content of the message “e instruction information including at least one of a type, a value, a name, and a listing from the parsed text message” is non-functional descriptive matter”.).

As per claim 10, 
Usher teaches the system of claim 6, wherein an action message is communicated automatically to the marketplace environment in response to detecting the text message, and wherein the event notification includes at least one of a voice or text message (Fig.4-5 [0070] paging/dialing system...notify user...voice to voice communication).

As per claim 11, A computer-implemented method
The limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 2.

As per claim 12, 
The limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 3.

As per claim 13, A non-transitory machine-readable medium
The limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 3.

As per claim 14, 
The limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 4.

As per claim 15, 
The limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 9.

As per claim 16, 
The limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 6.

As per claim 18, 
The limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 4.

As per claim 19, 
The limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 9.

As per claim 20, 
The limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 6.

As per claim 21, 
The limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 5.

As per claim 22, Usher does not explicitly teach the remaining claim limits.

Keen teaches the system of claim 9, wherein the processor and memory are configured to parse the text message into components and convert the components to a data format readable by the bid logic module (Fig 2. Communications network, Instant message; Fig. 2A, Business logic; Fig. 2B IM Trader server, Business logic; Fig. 3, 110 parse the IM to identify trade parameters; See also Fig. 4, 124 Parse the communication [0031] new/converted communications [0036 -0041] 
Outbound Communication... verification..[0044-0051] order communication is transmitted[0054-0057] Fig. 5 outbound processor, parses the verification communication, [0074] inbound processor parses the message.. .[0078] message... maybe parsed., to identify related parameters..).

As per claim 23, 
.

Response to Arguments 
Applicant's arguments with regards to claims have been fully considered but they are not persuasive.  

EXAMINER’S RESPONSE to APPLICANT REMARKS CONCERNING Claim Rejections - 35 USC § 103: The Examiner respectfully disagrees with Applicant’s arguments. The applicant relies on non-functional descriptive matter “to place the higher bid on the listing” to distinguish over the prior art of record. However, nonfunctional descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994) also see MPEP 2106. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to provide any information in prior art of because such information does not functionally relate to the elements of the steps of the claimed method and because the subjective interpretation of information. Further, claim limit “based at least in part on the parsing” does not find support in the specification. The examiner takes the position that the claim limit when interpreted in view of the specification mean “based at least in part on the content of data which is parsed”. As disclosed in the specification, the step of parsing does not automatically result the transmission of data. As such, the examiner maintains the rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mendiola (PGPub Document No. 20020032641) teaches a trading and auction system and method which processes messages concerning a buyer's trading instructions on a product or service from that buyer's wireless device by: determining the product or service by extracting and recognizing the unique identification number of the product or service from a `Recipient` field of received messages; identifying the buyer by extracting and recognizing the unique identifier of the wireless device from the `Sender` field of each message and parsing a text body of each SMS message to determine the buyer's trading instructions for that product or service. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Pollock whose telephone number is 571 270-1465.  The examiner can normally be reached on 7:30 AM - 4 PM, Mon-Fri Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Gregory A Pollock/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
06/17/2021